DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 6/30/2022 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2. 	Information Disclosure Statements submitted 6/8/2022 and 9/23/2022 are acknowledged. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS 
DOUBLE PATENTING 
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16462401. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to forming a coating for a cosmetic on the surface of the skin wherein the composition is electrostatically sprayed to form a porous coating composed of a deposit of fibers (claims 2-3 of ‘401). The differences being that the instant claims recite UV protective coatings where the cosmetic composition contains a UV protective agent . As disclosed supra Foley disclose SPF of at least 15 comprising a combination of ultraviolet A and ultraviolet B sunscreen agents (abstract). Foley et al. disclose a method of applying a cosmetic composition to skin comprising applying and one of the gels disclosed to skin, and subsequently applying a cosmetic composition onto the gel. The cosmetic composition can be applied after the gel has dried on the skin and the gel can dry within 30 seconds to 5 minutes after topical application to skin and the cosmetic composition can be a foundation. It would have been prima facie obvious to one of ordinary skill in the art to include UV agents in the cosmetic applied to the skin for the purpose of providing UV protection. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2 and 4-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 15768998. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to forming a coating for a cosmetic on the surface of the skin wherein the composition is electrostatically sprayed to form a porous coating composed of a deposit of fibers. The differences being that the instant claims recite UV protective coatings where the cosmetic composition contains a UV protective agent . As disclosed supra Foley disclose SPF of at least 15 comprising a combination of ultraviolet A and ultraviolet B sunscreen agents (abstract). Foley et al. disclose a method of applying a cosmetic composition to skin comprising applying and one of the gels disclosed to skin, and subsequently applying a cosmetic composition onto the gel. The cosmetic composition can be applied after the gel has dried on the skin and the gel can dry within 30 seconds to 5 minutes after topical application to skin and the cosmetic composition can be a foundation. Foley discloses the cosmetic (foundation) can be in powder form (para 0051 and 153). It would have been prima facie obvious to one of ordinary skill in the art to include UV agents in the cosmetic composition that is applied to the skin for the purpose of providing UV protection. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2 and 4-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-17 and 19-28  of copending Application No. 16604726, now US  patent 11,253,439. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to forming a coating for a cosmetic on the surface of the skin wherein the composition is electrostatically sprayed to form a porous coating composed of a deposit of fibers. The differences being that the instant claims recite UV protective coatings where the cosmetic composition contains a UV protective agent . As disclosed supra Foley disclose SPF of at least 15 comprising a combination of ultraviolet A and ultraviolet B sunscreen agents (abstract). Foley et al. disclose a method of applying a cosmetic composition to skin comprising applying and one of the gels disclosed to skin, and subsequently applying a cosmetic composition onto the gel. The cosmetic composition can be applied after the gel has dried on the skin and the gel can dry within 30 seconds to 5 minutes after topical application to skin and the cosmetic composition can be a foundation. Foley discloses the cosmetic (foundation) can be in powder form para 0051 and 153). The method of application of a composition x (i.e., cosmetic) is applied to skin and then sprayed with the electrostatic coating formulation. It would have been prima facie obvious to one of ordinary skill in the art to include UV agents in the cosmetic composition that is applied to the skin for the purpose of providing UV protection. The method of application of a composition x (i.e., cosmetic) is applied to skin and then sprayed with electrostatic coating. The instant claims recite the cosmetic composition can be applied in any order (before or after the electrostatically sprayed composition). 
Claims 1-2 and 4-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15768936. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to forming a coating for a cosmetic on the surface of the skin wherein the composition is electrostatically sprayed to form a porous coating composed of a deposit of fibers. The differences being that the instant claims recite UV protective coatings where the cosmetic composition contains a UV protective agent . As disclosed supra Foley disclose SPF of at least 15 comprising a combination of ultraviolet A and ultraviolet B sunscreen agents (abstract). Foley et al. disclose a method of applying a cosmetic composition to skin comprising applying and one of the gels disclosed to skin, and subsequently applying a cosmetic composition onto the gel. The cosmetic composition can be applied after the gel has dried on the skin and the gel can dry within 30 seconds to 5 minutes after topical application to skin and the cosmetic composition can be a foundation. Foley discloses the cosmetic (foundation) can be in powder form (para 0051 and 153). The compositions can also be in liquid form (para 0017 an d0084).It would have been prima facie obvious to one of ordinary skill in the art to include UV agents in the cosmetic composition that is applied to the skin for the purpose of providing UV protection. 
Claims 1-2 and 4-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20  of copending Application No. 1696695.  Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to forming a coating for a cosmetic on the surface of the skin wherein the composition is electrostatically sprayed to form a porous coating composed of a deposit of fibers The differences being that the instant claims recite UV protective coatings where the cosmetic composition contains a UV protective agent . As disclosed supra Foley disclose SPF of at least 15 comprising a combination of ultraviolet A and ultraviolet B sunscreen agents (abstract). Foley et al. disclose a method of applying a cosmetic composition to skin comprising applying and one of the gels disclosed to skin, and subsequently applying a cosmetic composition onto the gel. The cosmetic composition can be applied after the gel has dried on the skin and the gel can dry within 30 seconds to 5 minutes after topical application to skin and the cosmetic composition can be a foundation. It would have been prima facie obvious to one of ordinary skill in the art to include UV agents in the cosmetic applied to the skin for the purpose of providing UV protection. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
RESPONSE TO ARGUMENTS
5.	Applicants argue that 16572685, 17285709 and 17266880 have filing dates later than the current Application. In response, these rejections have been withdrawn. Applicants argue that the copending applications do not recite applying a UV protection agent (separately) from a composition comprising components a and b. In response, the Examiner submits that Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). It is prima facie obvious to apply separately or subsequently for the same purpose (e.g., UV protection). 
CONCLUSION
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANAH AL-AWADI/Primary Examiner, Art Unit 1615